Citation Nr: 1518285	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-43 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1969 to February 1978.  He died in November 2008.  The appellant is the Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.  In April 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.

In April 2014, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the San Antonio, Texas satellite office of the RO.  A transcript of that hearing is of record.

In September 2014, the Board remanded the appellant's claim to the agency of original jurisdiction (AOJ) for additional development and adjudication.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic records storage systems does not reveal any additional evidence which is not associated with the paper claims file.

The Board notes that, in addition to the paper claims file, this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  A review of the Veteran's Virtual VA and VBMS files reveal that the documents contained therein are either duplicative of records already associated with the paper file, or irrelevant to the claim on appeal.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran died in November 2008; his death certificate, as amended, indicates that the immediate cause of death was metastatic lung cancer, due to or as a consequence of renal cell cancer with metastasis to bone and lung.

3.  At the time of the Veteran's death, service connection was not established for any disability.

4.  The Veteran's cancer first manifested many years following his separation from service, and there is no persuasive medical evidence or opinion that there existed a medical relationship, or nexus, between the cancer that was the cause of his death and his military service; the most probative and persuasive evidence on this point weighs against the claim. 

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death. 


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2009 pre-decision letter, the AOJ provided notice to the appellant concerning the evidence necessary to substantiate a DIC claim.  However, the January 2009 letter did not explain what evidence and information was needed to substantiate a DIC claim based on a previously service-connected condition, or what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  In a post-decisional June 2010 letter, the AOJ provided notice to the appellant concerning the evidence and information needed to substantiate a DIC claim based on a previously service-connected condition, and on a condition not yet service-connected.  After issuance of the June 2010 letter, the appellant had the opportunity to respond.  A February 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  No additional AOJ action prior to appellate consideration is required. 

Also of record and considered in connection with the appeal is the transcript of the April 2014 Board hearing at the AOJ, along with statements by the Veteran and the appellant.  The hearing officer who chairs a hearing must fulfill two duties: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the Board hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the appellant's contentions and circumstances of the Veteran's service.  Therefore, not only was the issue of service connection for the cause of death "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remand; hence, any omission in this regard was not prejudicial to the appellant.

As regards the appellant's report during the Board hearing that a doctor told the appellant that the Veteran's cancer could be related to being in Vietnam, such evidence is not associated with the claims file.  However, the appellant no longer had the ability to contact the doctor, as he had moved from where she lived.  There is no indication that such an opinion was reduced to writing in a medical record.  Also, the appellant has not provided any information identifying the doctor or the facility where the doctor was associated.  As the appellant has not provided identifying information regarding that doctor, it would be impossible for VA to attempt to obtain such records.  Based on the evidence of record and the appellant's statements, the Board finds that such a statement by a doctor is unlikely to exist such that further inquiry for such an opinion is unnecessary.

The Board sought further development of the claim in a September 2014 remand.  At that time, the Board instructed the AOJ to obtain an opinion, from an appropriate VA physician, that addressed the etiology of the Veteran's terminal renal cancer.  A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  The Board finds that the January 2015 examiner exhibited sufficient medical expertise to provide the opinion and the resulting medical opinion is adequate for appellate review.

Moreover, as requested, the AOJ issued a SSOC to the Veteran in February 2015.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's September 2014 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Furthermore, as regards a medical opinion tying the Veteran's cancer to Agent Orange exposure, as will be explained in this decision, the Board finds that the Veteran was not exposed to Agent Orange in service.  Thus, the Board finds that a medical opinion finding that Agent Orange exposure may have led to the Veteran's cancer would not be material to the claim herein decided.  Requesting that the appellant provide such evidence or information of such evidence or searching for such a VA medical opinion, at this juncture, is not necessary.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the AOJ, the appellant has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to be obtained or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, supra (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background

The Veteran's service treatment records do not document any complaints of, or treatment for, cancer of any kind. 

Following the Veteran's February 1978 discharge, the record does not document a diagnosis of cancer for many years.  Private medical records show the Veteran was diagnosed with renal cell carcinoma of the right kidney in November 2006, with surgical removal of that kidney occurring that same month.  In April 2008, the Veteran was seen for abdominal pain and found to have a mass on his left adrenal gland.  In an adrenalectomy performed that same month, metastatic renal cell carcinoma was discovered.  In May 2008, following complaints of back pain, the Veteran was found to have a pathological fracture of his T11 vertebral body.  In May 2008, a tumor was also found on the Veteran's right lung.  His private medical records document treatment for cancer prior to his death on November [redacted], 2008.

The Veteran's death certificate originally listed his cause of death as "Renal Cancer" and was signed by Dr. K.A.  In December 2008, Dr. K.A. amended the certificate to show the cause of death as "Metastatic Lung Cancer due to (or as a consequence of) Renal Cell Cancer with Metastasis to Bone and Lung." 

In August 2008, the Veteran filed a claim for service connection for lung and bone cancer, as due to exposure to herbicides in service.  This claim was denied in February 2012, because the lung was not the original site of the cancer and there was no proof that the Veteran served within the land borders of the Republic of Vietnam.

In December 2008, the appellant filed a service connection claim for the cause of the Veteran's death.  She submitted copies of several letters the Veteran wrote to his parents while serving aboard the U.S.S. America, purporting to show service within the Republic of Vietnam. 

At the April 2014 hearing, the appellant's representative presented two theories of entitlement to service connection for the Veteran's cancer.  First, the representative posited that the Veteran died of lung cancer that was caused by, or due to, exposure to herbicides in the Republic of Vietnam.  In the alternative, the representative claims the Veteran's renal cancer was due to his exposure to asbestos while serving aboard the U.S.S. America. 

III. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 
To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312. 

A service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). To be considered a contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

As an initial matter, the appellant has not specifically alleged, and the evidence does not demonstrate, that the Veteran's death was directly related to service.  She has not argued that the Veteran's metastatic lung cancer-the cause of the Veteran's death according to his death certificate-was present during active duty, or the first post-service year.  Moreover, the Veteran's service treatment records are negative for any such findings, and there is no medical evidence of any kind of cancer for decades following his discharge from service.  In addition, there is no medical evidence or opinion that suggests that the cancer condition resulting in the Veteran's death had its onset in or was otherwise medically-related to service. 

Rather, the appellant has put forth a "two cancers" theory that contends that the Veteran's death was either due to lung cancer caused by Agent Orange exposure, or, in the alternative, due to renal cancer caused by asbestos exposure, which metastasized to the Veteran's lungs and caused his death.  

Regarding the theory of exposure to Agent Orange, the Board notes that, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange and dioxins) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) or in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides were known to have been applied between April 1, 1968 and August 31, 1971.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), (iv).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancer and soft-tissue sarcoma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Thus, a presumption of service connection arises for a Veteran who is presumed exposed to herbicide agents and develops one of the identified conditions.

Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Considering the pertinent evidence in light of the above noted legal authority, the Board finds the record does not support an award of service connection on the basis of the alleged exposure to herbicides. 

As previously noted, the appellant contends that the Veteran was exposed to Agent Orange while serving aboard the U.S.S. America.  She has submitted various copies of letters written by the Veteran to his parents while on active duty to support her contention.  The Board notes that, in connection with the Veteran's August 2008 claim for service connection, the Veteran's presence within the borders of Vietnam was investigated.  At that time, the Service Department documented that the Veteran was attached to the Reconnaissance Attack Squadron 6, a unit that was assigned to the U.S.S. America, and the unit was credited with Vietnam service on several dates; however, there was no conclusive proof of in-country service. 

In this regard, according to the Veteran's personnel file, the Veteran was awarded the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal.  However, the Veteran's personnel records do not indicate whether he ever stepped foot in the Republic of Vietnam.  Likewise, his service treatment records are also silent with respect to service in-country.  In November 2008, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether the Veteran had in-country service in Vietnam. 

For Department of Defense purposes, the Veteran's unit was credited with Vietnam service from July 2, 1972 to July 4, 1972 and on July 11, 1972; July 24, 1972; August 10, 1972; August 28, 1972; September 6, 1972; October 7, 1972; October 11, 1972; October 12, 1972; October 20, 1972; December 1, 1972; December 27, 1972; January 9, 1973; February 2, 1973; February 12, 1973; February 16, 1973; February 21, 1973 and February 25, 1972.  However, the NPRC concluded that the Veteran's service record provides no conclusive proof of his physically being in country. 

In an August 2008 statement, the Veteran indicated that he first went ashore to Vietnam in the early summer of 1969.  The Veteran indicated he worked as an aircraft mechanic and performed maintenance of aircraft both on the ship and in the country of Vietnam.  He further indicated that he participated in seven tours of duty, and hundreds of missions, in Vietnam.  He explained that on August 14, 1969, he was participating in a firefight to support a river patrol boat that was under attack.  The Veteran indicated that his plane was shot down and he sustained a bullet wound to his head.  The Veteran explained that he woke up in a hospital in San Diego, California, 91 days later, having no idea how he had ended up there, but having been told he had been transferred to hospitals in Guam and Hawaii before being flown to California.  He further indicated that he fully recovered from his injuries and returned to Vietnam, where he continued to work as a mechanic or a gunner until 1973.  The Veteran concluded by explaining he sustained further injuries to his right arm and shoulder, and the back of his right leg, while participating in his tours of duty.  He concluded his statement by recalling watching vegetation wilt and die around him, as it was sprayed with Agent Orange.

Initially, with respect to the Veteran's claims of exposure while stationed onboard the U.S.S. America, the Board observes that he is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds, however, that the Veteran's statement is not credible and, therefore, it is afforded little probative weight.  For example, the Veteran contends that he was shot down over Vietnam and, as a result, he was in a coma until November 15, 1969, 91 days later.  However, the appellant has submitted copies of letters the Veteran mailed to his parents, written while he was in service.  Included in these letters is correspondence by the Veteran dated September 15, 1969, October 21, 1969 and November 13, 1969. The October and November letters include copies of their respective envelopes, showing an Ewa Beach, Hawaii postmark.  These letters clearly indicate that the Veteran was not in a coma during this period.  His personnel records show no indication that he was flown to Guam or to San Diego, as per his statement.  In addition, his service records indicate that during September 1969, the Veteran underwent a variety of training, from atomic, biological and chemical warfare training to small arms, signals, watch standing and communications training, all of which was noted by his commanding officer.  Further, the Veteran's service treatment records show no history of treatment for a gunshot wound to the head, or any treatment for injuries to his right arm, shoulder and leg.  The Veteran's March 1971 discharge and re-enlistment examination shows his head, upper extremities and lower extremities were normal.  No scarring of the head was noted.

The only evidence supporting the Veteran's claim of service in Vietnam consists of his own statements.  The Board finds that the Veteran's assertions of service in Vietnam are not credible when considered in light of contrary contemporaneous evidence.  The Board recognizes that the Veteran's military occupational specialty was aircraft mechanic.  However, service treatment and personnel records are silent with respect to any indication that he stepped foot in Vietnam to repair any aircraft.  In this regard, the Board finds probative that the Veteran's service personnel records document the Veteran's leave, transfers, and receipts throughout service and, yet, do not indicate that he served or stopped in Vietnam at any point during service.  Further, there is no evidence in his service record that shows he was shot down over Vietnam and sent to the United States to recover, or that at any point he was in the country of Vietnam or suffered injuries there.

The Board recognizes that the credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(citing Buchanan).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

However, in this case, the Board finds that the combination of lack of any documentation of Vietnam service in the Veteran's service records, the NPRC's conclusion that the Veteran's service record provided no conclusive proof of his physically being in country, as well as the lapse of time in recollecting events, including the Veteran's conflicting statements concerning his service and injuries in Vietnam, to weigh against his credibility.  The Board finds that official service department records created contemporaneously to the Veteran's service to be more persuasive than the Veteran's own biased statements, made in his own self-interest many years after service during the course of pursuing monetary benefits.  In turn, the remaining evidence of record, which shows no service in Vietnam, is more probative than the Veteran's own statements.  Based upon the foregoing, the Board cannot find that the Veteran was exposed to herbicides while serving aboard the U.S.S. America.

As noted, the Veteran's cause of death was listed as metastatic lung cancer as a result of renal cancer.  In the February 2012 rating decision, the RO also denied service connection for lung cancer because the Veteran's lung cancer was not the original site of his cancer.  As noted above, the appellant contends that the lung cancer is a separate entity from the renal cancer.  The Board notes, however, in a May 2008 discharge summary, the final diagnoses included, among others, malignant neoplasm of the kidney and secondary malignant neoplasm of the lung.  Further, an undated correspondence from the Veteran's treating private provider notes that the Veteran had a renal carcinoma with metastatic disease to his lungs and then later to his bones.

A September 2008 letter to VA from one of the Veteran's treating doctors, Dr. H.H.W., links herbicide exposure to the Veteran's cancer.  In his letter, Dr. H.H.W. described how the Veteran recounted serving on his ship but also going onshore to Vietnam while in service.  Dr. H.H.W. indicated that the Veteran stated he'd been injured while ashore, and, while waiting for medical aid, had lain on ground that had been freshly sprayed with Agent Orange.  The doctor recounted the Veteran also stated that he maneuvered transport aircraft that carried equipment contaminated with ionizing radiation and mustard gas.  Dr. H.H.W. determined that, based on the Veteran's statements, it was "highly probable" that herbicides would enter through open wounds and be inhaled.  The doctor concluded that it was "highly probable" that the Veteran's cancer was related to contact with herbicides, ionizing radiation and mustard gas.  

As noted above, a review of the Veteran's service treatment records reveal absolutely no indication that the Veteran suffered injury of the nature described above.  In addition, as established, there is no indication that the Veteran ever went ashore while in service.  The Board points out that, as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an in accurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, as the Veteran clearly failed to provide Dr. H.H.W. with an accurate history regarding his service, the Board cannot attach any significant probative value to a favorable opinion that is clearly based on an inaccurate history.  Also, the Board cannot ascribe any probative weight to a medical opinion couched in terms of probability.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Therefore, such a medical opinion does not provide persuasive support for the claim.  

Pursuant to the Board's September 2014 remand, in January 2015, a medical opinion was sought in connection with the appellant's claim.  The VA physician reviewed the Veteran's claims file, medical records, lay statements and current medical literature and concluded that the Veteran's lung cancer was caused by advanced metastatic clear cell renal carcinoma.  The examiner noted the overwhelming medically-based, clinical evidence that supported a diagnosis of primary renal cell carcinoma with advanced disease resulting in metastases to the lungs and bones.  Further, the examiner noted that current medical literature showed that the advancement and spread of renal cell cancer to lungs and bones is common, occurring in approximately 17 percent of patients diagnosed with renal cell cancer.
Even if the Board was to concede that the Veteran had in-country Vietnam service, and, thus, is presumed to have been exposed to Agent Orange, presumptive service connection refers to the primary cancer site and not the sites where the cancer has metastasized.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998).  Metastasis is defined as "the transfer of disease from one organ or part to another not directly connected with it. It may be due either to the transfer of pathogenic microorganisms . . . or to transfer of cells, as in malignant tumors."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1023 (32nd ed. 2012).  As the record indicates that the Veteran was not exposed to Agent Orange in service and the medical record clearly shows that the Veteran's lung cancer was secondary to his renal cell carcinoma, the Board finds that service connection is not warranted on the basis of exposure to herbicides in service.

Turning to the appellant's second theory, that the Veteran's renal cell cancer is due to his in-service exposure to asbestos, as noted above, the Board remanded the claim in September 2014 for a medical opinion addressing this theory.  At the time of the remand, the Board conceded that the Veteran was likely exposed to asbestos while service aboard the U.S.S. America and asked a VA medical examiner to opine as to a link between the Veteran's renal cancer and such exposure.

In the January 2015 report, the VA examiner concluded that the Veteran's renal cancer was not due to exposure to asbestos.  The examiner noted that x-rays and CAT scans of the Veteran's lungs showed no pleural or parenchymal lung disease, which are signs of asbestos exposure.  However, even if there was asbestos exposure, the examiner found that it was less likely than not that the Veteran's renal cancer was due to such.  As rationale, the examiner noted that she could find no clinical literature or oncological urology journals that supported a link between asbestos exposure and renal cancer.  The examiner was able to locate two cases indicating a link between renal cancer and asbestos in a Japanese medical journal; however, based on the entirety of the Veteran's medical history, a lack of any sign of actual asbestos exposure, and the rarity of such a link, the examiner concluded that asbestos exposure was not the cause of the Veteran's renal cancer.  The Board finds that the VA examiner's opinion reflects full consideration of all of the pertinent evidence of record, and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinion.  The appellant has not provided or identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  Accordingly, the Board finds that the preponderance of the competent, persuasive evidence weighs against the appellant's claim.

As for lay assertions of medical etiology, the Board emphasizes that the claim under consideration fundamentally turns on the matter of whether there exists a link between the Veteran's cancer and his military service.  Both the appellant and her representative claim that the Veteran's cancer was a result of his exposure to either herbicides or asbestos during his military service.  Diagnosis and etiology of complex disabilities not capable of being established on the basis of lay observation or other sensory perception, alone, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Other than the letter from Dr. H.H.W., which was found to be of no probative value, the only evidence provided in support of the claim are the statements from the appellant and her representative.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)), as to the specific issue in this case, the diagnosis and etiology of a cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Here, the lay assertions by the appellant and her representative as to diagnosis and etiology have no probative value.  Neither the appellant nor her representative can support any of their claims for service connection on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


